DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-14 are still at issue and are present for examination.
Election/Restrictions
Applicant's election without traverse of Group I, claims 2-12, drawn to E. coli bacterium expressing a polypeptide having 90% identity to SEQ ID NO:12, and the Species of: Species Group 1: sdaA in the paper of 10/8/2021, is acknowledged.  
Claims 13-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
The information disclosure statement filed on 12/10/2021 is acknowledged.  Those references considered have been indicated as such.



Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites “one of more nucleotide substitutions” which should be “one or more nucleotide substitutions”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-12 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-12 are directed to all possible Escherichia coli bacterium which expresses a polypeptide having an amino acid sequence, which has a mere 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 12, wherein in said amino acid sequence at position 143 D is replaced with any amino acid.  There is no disclosure of any particular structure to function/activity relationship in describing any Escherichia coli bacterium which expresses a polypeptide having an amino acid sequence, which has a mere 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 12, wherein in said amino acid sequence at position 143 D is replaced with any amino acid.  The specification fails to describe sufficient representative species of E. coli bacterium which have been so modified to expresses a polypeptide having an amino acid sequence, which has a mere 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 12, wherein in said amino acid sequence at position 143 D is replaced with any amino acid, for which no predictability of structure and a correlated functions is apparent.  Given this lack of sufficient representative species of the claimed compositions comprising any Escherichia coli bacterium which expresses a polypeptide having an amino acid sequence, which has a mere 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 12, wherein in said amino acid sequence at position 143 D is replaced with any amino acid encompassed by the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize applicants were in possession of the claimed invention.
	Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claims 2-12 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for an Escherichia coli bacterium which expresses a polypeptide having an amino acid sequence, as set forth in SEQ ID NO: 12, wherein in , does not reasonably provide enablement for any Escherichia coli bacterium which expresses a polypeptide having an amino acid sequence, which has at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 12, wherein in said amino acid sequence at position 143 D is replaced by another amino acid.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 2-12 are so broad as to encompass any Escherichia coli bacterium which expresses a polypeptide having an amino acid sequence, which has at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 12, wherein in said amino acid sequence at position 143 D is replaced by another amino acid.  The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of E. coli bacterium, polypeptides having 90% sequence identity to SEQ ID NO:12 and mutations at position D143, broadly encompassed by the claims.  The claims rejected under this section of U.S.C. Escherichia coli bacterium which expresses a polypeptide having an amino acid sequence, as set forth in SEQ ID NO: 12, wherein in said amino acid sequence at position D143 D is replaced by glycine and comprising a deletion of the sdaA, sdaB and tdcG genes, wherein said bacterium has an improved tolerance towards L-serine.
The specification does not support the broad scope of the claims which encompass any Escherichia coli bacterium which expresses a polypeptide having an amino acid sequence, which has at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 12, wherein in said amino acid sequence at position 143 D is replaced by another amino acid, because the specification does not establish: (A) regions of the encompassed proteins structure which may be modified effecting the desired activity as well as the effect of such modification on the encompassing E. coli bacterium; (B) the general tolerance of the those proteins having a mere 90% sequence identity to SEQ ID NO:12 to modification and extent of such tolerance with regard to desired activity; (C) a rational and predictable scheme for modifying any amino acid 
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any Escherichia coli bacterium which expresses a polypeptide having an amino acid sequence, which has at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 12, wherein in said amino acid sequence at position 143 D is replaced by another amino acid.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of those bacterium and polypeptides having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 21 of U.S. Patent No. 10,793,826. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-18 and 21 of U.S. Patent No. 10,793,826 drawn Escherichia coli bacterium, which has been modified to inactivate at least one gene selected from sdaA, sdaB, tdcG or glyA by partial or entire deletion of the gene sequence, by shifting of the reading frame of the gene, by the introduction of a missense/nonsense mutation, or by the modification of the promoter or ribosome-binding site operably linked to the gene;  wherein said Escherichia coli bacterium expresses an aspartate kinase I/homoserine 
dehydrogenase I (ThrA) mutant comprising an amino acid substitution at a position selected from the group consisting of Y356, S357 and S359 in the amino acid sequence of SEQ ID NO: 11 and wherein said bacterium comprises one or more gene mutations selected from the group consisting of: one or more nucleotide substitutions within the Irp gene resulting in the amino acid substitution D143G in the amino acid sequence set forth in SEQ ID NO: 12 anticipates instant claims 2-12 drawn to an Escherichia coli bacterium which expresses a polypeptide having an amino acid sequence, which has at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 12, wherein in said amino acid sequence at position 143 D is replaced by another amino acid.





Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,513,682. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of U.S. Patent No. 10,513,682 drawn to bacterium belonging to the Enterobacteriaceae family, which has been modified to inactivate the genes sdaA, sdaB, tdcG and glyA, wherein said bacterium comprises one or more gene mutations selected from the group consisting of: one or more nucleotide substitutions within the Irp gene resulting in the amino acid substitution D143G in the amino acid sequence set forth in SEQ ID NO: 12 anticipates instant claims 2-12 drawn to an Escherichia coli bacterium which expresses a polypeptide having an amino acid sequence, which has at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 12, wherein in said amino acid sequence at position 143 D is replaced by another amino acid..

Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
11/18/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652